 

Exhibit 10.1

 

Form of Amendment to Common Stock Purchase Warrant

 

This Amendment to Common Stock Purchase Warrant (“Agreement”) is made as of
October __, 2014, by and between Jameson Stanford Resources Corporation, a
Nevada corporation (the “Company”), and ____________ (“Investor”) to amend
certain sections of the Common Stock Purchase Warrant entered into by and among
the parties hereto as it relates to the ______ Offering, as hereinafter defined.

 

WHEREAS, On _____ the Company issued to the Investor a convertible redeemable
secured promissory note (the “Note”) in the aggregate principal amount of
$___________ and a common stock purchase warrant (the “Warrant”) to purchase up
to ________ shares of the Company’s common stock at an initial exercise price of
$1.00 per share (“__________ Offering”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Note and the Warrant;

 

WHEREAS, the Investor currently holds a Warrant to purchase ________shares of
the Company’s common stock, par value $0.0001 per share, at an initial exercise
price of $1.00 (the “Warrant”); and

 

WHEREAS, the Investor currently holds the Note; and

 

WHEREAS, the parties hereto desire to amend the Warrant as set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:

 

1.The Common Stock Purchase Warrant is hereby amended as follows:       The
Company hereby reduces the Exercise Price of all unexercised Warrants presently
held by Investor from $1.00 per share to $0.50 per share.     2.Investor agrees
to exercise the Warrant in full upon execution of this Amendment.     3.Investor
agrees to convert the Note in full upon execution of this Amendment.     4.This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

Investor   Jameson Stanford Resources Corporation           By:     Donna S.
Moore, Interim Chief Financial Officer

 

 

 



